415 F.2d 1006
UNITED STATES ex rel. HUNTINGTON PIPING, INC., a corporation, Appellee,v.T. A. WARD, Jr., dba Ward Construction Company, and theMaryland Casualty Company, a corporation, Appellants.
No. 13266.
United States Court of Appeals Fourth Circuit.
Argued Oct. 8, 1969.Decided Oct. 14, 1969.

John F. Wood, Jr., Huntington, W. Va.  (Jenkins, Schaub & Fenstermaker, Huntington, W. Va., on brief), for appellants.
James W. St. Clair, Huntington, W. Va.  (Marshall, Harshbarger & St. Clair, Huntington, W. Va., on brief), for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
This is a Miller Act case in which the jury returned a verdict in the amount of $8,463.34 in favor of the subcontractor.


2
After examination of the record and briefs and after hearing argument, we find no substantial error, and the judgment is


3
Affirmed.